Citation Nr: 1630031	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-46 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to October 1970, with service in Vietnam from October 1969 to October 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability and for tinnitus; and declined to reopen a claim for service connection for residuals of a right knee injury.  The Veteran timely appealed.

In October 2012, the Veteran testified during a hearing before the undersigned at the RO.  In June 2014, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  In July 1994, the RO denied the Veteran's claim for service connection for residuals of a right knee injury.  The Veteran did not appeal within one year of being notified.

2. New evidence associated with the appeal since the July 1994 denial of the claim for service connection for residuals of a right knee injury includes relevant service treatment records that were misplaced.

3.  Resolving all doubt in the Veteran's favor, chondromalacia patellar of the right knee had its onset in service.  

4.  The Veteran's hearing loss was first manifested more than a year after his service and has not been medically related to his service. 

5.  The Veteran's tinnitus is related to his hearing loss, which has not been medically related to his service.


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision, denying the claim for service connection for residuals of a right knee injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2. As evidence received since the RO's unappealed July 1994 decision includes service treatment records that were misplaced, the criteria for reconsideration of the claim for service connection for residuals of a right knee injury are met, without the need for submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Chondromalacia patellar of the right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Bilateral sensorineural hearing loss was not incurred in service; nor may be it so presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  Tinnitus was not incurred in service; nor may be it so presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a September 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO's attempt to obtain the Veteran's service treatment records and Volume 1 of the Veteran's claims file in 2014 was unsuccessful; and the RO has taken steps to rebuild the claims file.  The Veteran has submitted a few pages of service treatment records and private treatment records pertaining to a right knee operation in March 2010.  He reportedly does not have any additional service treatment records in his possession.  He has submitted statements to support his claims.

The RO has obtained copies of available service personnel records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of a rebuilt record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Preliminary Matter on Claim for Service Connection for Right Knee

The RO originally denied service connection for residuals of a right knee injury in July 1994 on the basis that the in-service treatment was for an acute condition, which resolved; and neither residuals nor complaints were shown on discharge examination.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7105.  Generally, once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108.  An exception exists, however, where VA receives relevant official service department records that existed and had not been associated with the record when VA first decided the claim.  In such situations, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2015).  

All of the evidence of record at the time of the last denial of the claim in July 1994 is not available.  As noted above, the RO has attempted to rebuild the Veteran's claims file.  Additional records associated with the Veteran's appeal since 1994 include service personnel records, and a few pages of service treatment records showing that the Veteran's right knee was re-wrapped in June 1970, and that he no longer needed a cane.  Records show that the Veteran then returned to the clinic every two days for a dressing change.

The Veteran's service records fall within the exception created by 38 C.F.R. 
§ 3.156(c), as such records were in existence at the time of the original denial of service connection and are relevant to the issue of entitlement to service connection for residuals of a right knee injury.  Given that VA misplaced the file, and was only partially successful in rebuilding it, it remains unclear exactly what was of record prior to and after the July 1994 decision. It appears, however, that personnel records were not of record, and the record now contains relevant service treatment records. As such, the Veteran is entitled to a reconsideration of his original claim without the need for new and material evidence.   Reconsideration allows the Veteran's claim to be considered as pending since the time of his original claim for service connection.  The effective date of any award is to be the date entitlement arose or the date of receipt of the previously denied claim.  See 38 C.F.R. § 3.156(c)(3).

III.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss, tinnitus, and arthritis are considered chronic under section 3.309.

Furthermore, these are claims where most service treatment records are not available.  The Court of Appeals for Veterans Claims (CAVC) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the veteran's exit examination and full Army medical records").



A.  Residuals of a Right Knee Injury

The few pages of service treatment records available show that the Veteran's right knee was re-wrapped in June 1970, and that he no longer needed a cane.  These records also show that the Veteran then returned to the clinic every two days for a dressing change.

In July 2009, the Veteran reported having right knee pain since an in-service injury in 1969 or 1970.  He reported having daily pain and occasional swelling of the right knee, and reported difficulty climbing stairs or inclines.

Private records, dated in February 2010, show that the Veteran presented to a clinic due to pain in his right knee.  He reported an injury to the right knee, which occurred in May 1970.  The Veteran reported that he fell on this area, which caused an open wound and required medical attention.  The contusion was packed, and the dressing required changing several times and observation by medical professionals.  The Veteran reported that his right knee continued to cause pain, which escalated through the years and climaxed to the extent that his activity levels both at work and at home were moderately to significantly impaired.  He reported frequent pain, which was sharp in nature and located directly behind the right patella.  The diagnosis then was chondromalacia patella, which was abnormal tracking of the patella with associated erosion to the cartilage.  The physician noted that this condition often occurred after injury to the knee joint.  The physician also opined that this condition manifested due to trauma sustained in active service.

The Veteran also submitted a copy of a March 2010 operation report, showing that he underwent arthroscopic surgery of the right knee.  Procedures included partial medial meniscectomy, three-compartment synovectomy, chondroplasty, and placement of interferential pads.  X-rays also were positive for diffuse mild degenerative changes.

VA records show that a brace was ordered for the Veteran's right knee in May 2010.  At the time the Veteran reported that he had accidentally hyperextended his right knee two days ago.  Records show that the Veteran was placed on light duty following the right knee surgery, and then he retired from working in March 2011.

The report of an April 2012 VA examination includes a medical history of onset and course of the Veteran's right knee disability.  The Veteran reported an initial right knee problem while in Vietnam, where he injured his right knee playing softball, with a "hole" over the patella.  He reported receiving treatment four-to-five times with packs, and with a return to regular duty after about ten days.  He reported no other in-service right knee injuries or care for the right knee.  The Veteran reported that pre-service he worked at a beauty supply company; and that post-service he worked at Western Electric as an equipment installer for about five years, with knee pain treated with aspirin.  He then worked in aircraft fabrication with sheet metal for about eight-to-ten years, and then as a letter carrier from 1992 to 2011.  The Veteran reported a workers' compensation injury in January 2009, when he twisted his right knee and later underwent arthroscopic surgery in March 2010 for a torn medial meniscus and chondromalacia.  He then underwent post-operative physical therapy in June 2010, with no further visits scheduled.  The Veteran reported that, prior to the workers' compensation injury in January 2009, his right knee treatment was limited to naproxen and aspirin.

The April 2012 VA examiner noted the Veteran's current symptoms; and noted that there were no residual signs or symptoms due to the meniscectomy.  Residual signs or symptoms due to arthroscopic surgery included chondromalacia patellar.  The examiner also noted that it was the workers' compensation injury, and not the in-service injury, that impaired the Veteran's functional ability as a letter carrier.   The scars on the Veteran's right knee were noted as superficial and non-tender, with no adherence or other disfiguring characteristics, and no limitation of movement or other function.

The April 2012 VA examiner diagnosed laceration of right knee, with date of diagnosis in 1970; and tear meniscus, with date of diagnosis as January 2009.  Following examination, the April 2012 examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The April 2012 examiner also opined that the current right knee condition was less likely as not permanently aggravated, or a result of, any event and/or condition that occurred in service or within one year of discharge-i.e., including the laceration of the right knee.  

The April 2012 VA examiner further opined that the Veteran's current right knee condition is at least as likely as not a result of post-service events-e.g., the workers' compensation injury in January 2009, the Veteran's previous work as an equipment installer or letter carrier or his working with sheet metal, and/or the result of normal aging.  In support of the opinion, the April 2012 examiner explained that the Veteran suffered an in-service laceration in the pre-patellar region; and that the current complaint is in the medial joint line.  The laceration was a skin injury; and the twisting of the knee with the workers' compensation injury in January 2009 resulted in meniscus injury and led to an operation.

Lastly, the April 2012 VA examiner explained that, prior to the workers' compensation injury in January 2009, care for the Veteran's right knee was with aspirin and Naprosyn.  The April 2012 examiner opined that the workers' compensation injury in 2009 "permanently altered any residual condition related to the in-service knee laceration."

In October 2012, the Veteran testified that he primarily took aspirin post-service that would kill the pain and take care of the inflammation of his right knee.  He also took additional anti-inflammatories over the years and eventually required arthroscopic surgery.

In this case, the evidence above reflects that the Veteran first sought medical treatment for right knee pain in 2009-i.e., several years after his discharge from active service.  Throughout the appeal, he presented a history of an in-service onset.  The Board also notes that the Veteran has been consistent with the reported history.  The Board recognizes that the Veteran is competent to report symptoms of right knee pain both during and after his active service.  Given his consistency throughout the appeal, his reports are of probative value.

As noted above, a private physician opined in February 2010 that the Veteran's chondromalacia patellar of the right knee manifested due to trauma sustained in active service.  The physician explained that chondromalacia patellar often occurred after injury to the knee joint, and was associated with erosion to the cartilage and abnormal tracking of the patella.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the February 2010 opinion to be persuasive in finding that residuals of a right knee injury are attributed to disease or injury in active service.  The physician considered the Veteran's medical history, as accurately reported by the Veteran; and provided a rationale which considered the Veteran's activity level and escalating pain over the years.  The Board finds the February 2010 opinion is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

In contrast, the April 2012 VA examiner opined that the Veteran's current right knee condition is at least as likely as not a result of post-service events-e.g., the workers' compensation injury in January 2009, the Veteran's work as an equipment installer or letter carrier and his working with sheet metal, and/or a result of normal aging.  The Board also notes that the April 2012 examiner described the Veteran's in-service injury as a "laceration," although the Veteran reported only an "open wound" and "a hole."  Nor do the few service treatment records available describe the Veteran's in-service injury as simply an injury to the skin.

Moreover, the Board finds that there is credible evidence, in addition to the Veteran's testimony, that the Veteran likely experienced residual symptoms of the right knee injury post-service.  Specifically, the April 2012 examiner found that the Veteran's workers' compensation injury had "permanently altered any residual condition related to the in-service knee laceration."  With heightened consideration afforded, this finding is consistent with complaints of right knee pain both during service and after service-prior to the workers' compensation injury in January 2009.

Although a diagnosis of chondromalacia patellar was not rendered during the April 2012 VA examination, private records show such diagnosis during the pendency of this appeal in February 2010.  Here, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 303 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his claim was filed, even if the disability resolves prior to VA's adjudication of the claim.  Accordingly, the evidence of record is sufficient for establishing a current disability in this appeal.  

In October 2012, the Veteran further testified that the accident as a letter carrier was just from wear and tear, and that his right knee pain had become worse just from walking.  Again, the Board finds the Veteran's testimony to be credible and consistent with the reported medical history.

Resolving all doubt in the Veteran's favor, the Board finds that the chondromalacia patellar of the right knee diagnosed within the course of the Veteran's claim had its onset in service regardless of the fact that such diagnosis was not made upon subsequent VA examination.  See 38 C.F.R. § 3.102 (2015).  

B.  Bilateral Hearing Loss 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.
The Veteran contends that service connection for a bilateral hearing loss disability and for tinnitus is warranted on the basis that he was exposed to acoustic trauma while serving in Vietnam.  His DD Form 214 reflects Vietnam service from October 1969 to October 1970.  His personnel records reveal that the Veteran participated in the Vietnam Summer Fall 1969 campaign. The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service as a heavy vehicle driver under combat conditions in Vietnam.  38 C.F.R. § 3.303.  

None of the few available pages of service treatment records shows any hearing loss disability or tinnitus.

The September 2009 rating decision reveals that the Veteran had a high frequency hearing loss at 4000 hertz at the time of his induction examination in February 1969; and that his separation examination in October 1970 revealed that no hearing examination was conducted.  In as much as the Veteran's induction examination is no longer of record, and with heightened consideration afforded, the Board finds that the Veteran is entitled to a presumption of soundness at entry.  38 U.S.C.A. § 1111.

During a July 2009 VA (contract) examination, the Veteran reported that he did not participate in combat.  He also reported that the condition had existed for 38 years (thus, dating to 1971, after service), and that he had not realized that a hearing condition existed until he had his first hearing examination as a civilian for employment.  Current symptoms included difficulty hearing low or soft voices, and very slight ringing in the ears.  The Veteran neither received any treatment for his condition, nor experienced any overall functional impairment.  He also reported his duties during active service, which consisted of driving heavy vehicles and firing weapons; and that he did not use hearing protection, nor require a hearing conservation program.  The Veteran also described several of his post-service jobs where hearing protection was required, and that he then entered a hearing conservation program.  In further describing post-service noise exposure, he reported using power tools without protection, and reported exposure to loud music without any hearing protection.

Audiometric testing in July 2009 reveals pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
60
LEFT
15
20
30
70
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  Diagnoses in July 2009 were bilateral sensorineural hearing loss and bilateral intermittent/recurrent tinnitus.

The July 2009 examiner opined that the Veteran's hearing loss was less likely than not due to the Veteran's military occupation as a heavy vehicle driver in active service.  In support of the opinion, the examiner opined that because of the reported date of onset, the Veteran's hearing loss was as likely as not due to the reported loud music and post-occupational noise exposure.  The examiner also reasoned that such noise exposures were known to cause hearing loss.

In contrast to his statements to the medical professional in July 2009, the Veteran testified in October 2012 that he first started noticing the buzzing and hissing in his ears, and noticing his having a hard time hearing, while in active service.  He also testified that, as a Vietnam soldier, he listened to music on and off; and that he used headphones.  He testified that they would "kick back and listen to music" and "turn it up and just let it blast."  He indicated that the 2009 statements to the examiner were in regard to his in-service noise exposure, not his post-service noise exposure. The Veteran also testified that post-service he wore hearing protection.

In this case, the Board finds that the evidence is against a finding that the Veteran's bilateral hearing loss disability was incurred in or permanently aggravated in active service.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder. And the Veteran, even as a layman, is competent to proclaim that he was exposed to acoustic trauma and loud music with headphone use during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  However, competency is only one criteria. The lay evidence must also be credible.  In this matter, the Board finds that the Veteran has been inconsistent in his history throughout the appeal.  Although he told the medical professional in July 2009 that he first had hearing problems at least one year after service, he later testified to noticing a hard time hearing while in active service. He first noted using headphones with loud music after service; and then he testified that he used headphones in Vietnam, not after.  The Board has no ability to glean which of the Veteran's statements are true, given that they are in complete opposition.  As such, they are of limited probative value. 

The remaining evidence is against the Veteran's claim.  In particular, the July 2009 examiner reviewed the pertinent evidence, examined the Veteran, and concluded that it was less likely than not that a relationship existed between the Veteran's service and his hearing loss, which was diagnosed long after service, due to the stated onset and the post-service industrial noise.  The Board finds the opinion to be highly probative on the medical question at hand.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection is not warranted.  

C.  Tinnitus

The Veteran testified in October 2012 that he first started noticing the buzzing and hissing in his ears during active service.  He did not indicate in his July 2009 examination when the tinnitus began. Rather, he attributed his hearing loss as having begun after a year of separation from service.

Following examination in July 2009, the VA examiner attributed the Veteran's tinnitus to his known hearing loss; and indicated that subjective factors are ringing in the ears usually triggered by music.

Tinnitus may be presumed to be related to service if it manifests within one year of separation.  Here, the only evidence of it manifesting in that time period is the Veteran's testimony that it started in service.  However, that testimony has been found to be not credible in light of the contradictions in the record.  Therefore, it cannot be relied up on to grant service connection based on continuity of symptomatology.  That said, direct service connection is still available when presumptions are inapplicable.  In this case however, the medical evidence links the Veteran's tinnitus to his hearing loss, which is not service-connected. Therefore, there is no finding of a relationship between the Veteran's tinnitus and service.  The claim must be denied.


ORDER

Relevant service treatment records have been submitted to reconsider the claim for residuals of a right knee injury.

Service connection for chondromalacia patellar of the right knee is granted.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


